Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Claims 14-17 are canceled.

	This application is in condition for allowance except for the presence of claims 14-17, directed to an invention nonelected without traverse. Accordingly, claims 14-17 have been canceled.  MPEP 821.02

Reasons for Allowance
	Claims 1-13 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.  

    PNG
    media_image1.png
    289
    358
    media_image1.png
    Greyscale
	The closest prior art of record is Hirsch (US 5496300 A); and Ramacier (US 5316041 A).  

    PNG
    media_image2.png
    264
    328
    media_image2.png
    Greyscale
	As to independent claim 1, Hirsch discloses a catheter connector (catheter coupling device 22; Fig.1;Col.3, ll.45-48) for fluidly connecting a catheter (19;Fig.1;Col.3, ll.43) to a receptacle (urine collection bag 10 Fig.1 Col.3, ll.31-32; Abstract), the catheter connector (22) comprising:

    PNG
    media_image3.png
    323
    604
    media_image3.png
    Greyscale

(a) a 1st body portion (24) (1st coupling member 24 Fig.1,4-6 Col.3, ll.45-47) having a catheter coupling end (attaching to catheter tube 17 Fig.5,6 Col.3,ll.45-47) and a 1st connector coupling end (end w/ o-ring 35 Fig.5,6 Col.4,ll.31-32), the 1st body portion (24) defining a 1st through passage Fig.5,6  from the catheter coupling end (adjacent catheter/tube 17 Fig.5,6) to the 1st connector coupling end (end w/ o-ring 35 Fig.5,6 Col.4,ll.31-32);  	and including: 		 	(i) a 1st through passage blocking member (42) (1st closure member 42 Fig.5,6;Col.4, ll.37), moveable between: (A) an open position in which the 1st through passage is fluidly open (where fluid flow occurs Fig.6 Col.4,ll.50-56); and (B) a closed position in which the 1st through passage is fluidly closed (Fig.4,5 Col.5,ll.6-10), and 	 	 	(ii) a 1st biasing member (44) (1st spring 44; Fig.5,6; Col.4, ll.39) biasing the 1st through passage blocking member into the closed position (Fig.4,5;Col.5,ll.6-10); 	 	(b) a 2nd body portion (25) (2nd coupling member 25 Fig.1,4,6 Col.3, ll.47-48) having a receptacle coupling end (coupling to inlet line 11 Col.3,ll.47-48 opposite 2nd connector coupling end); and a 2nd connector coupling end (end of 38 mating surfaces 33A-C that receives an o-ring of 1st body portion 24 35 Fig.4,6 Col.4,ll.31-32), the 2nd body portion (25) defining a 2nd through passage from the receptacle coupling end to the 2nd connector coupling end (as passage through 25 Fig.4,6);  	and including: 	 	 	(i) a 2nd through passage blocking member (43) (1st closure member 43 Fig.4,6;Col.4, ll.38) moveable between: (A) an open position in which the 2nd through passage is fluidly open (where fluid flow occurs (as presented above in the Response to Arguments) Fig.6 Col.4,ll.50-56); and (B) a closed position in which the 2nd through passage is fluidly closed (Fig.4,5 Col.5,ll.6-10), and

 	 	 	(ii) a 2nd biasing member (46) (2nd spring 46; Fig.4,6; 
 		 (c) an actuator (50) (Fig.5 Col.4,ll.51-56) configured to move the 1st and 2nd through passage blocking members into the open positions when the 1st connector coupling (24) end is coupled to the 2nd connector coupling (25) end (Fig.5 Col.4,ll.51-56;Col.5,ll.6-10). 
 	As to dependent claims 2-4 and 6, Hirsch discloses: 		(as per claim 2) wherein the actuator 50 is a 1st actuator formed by the 1st body portion 24 (right side of 50 Fig.5,6 engaging 1st blocking member 42 of 1st blocking member 24) and a 2nd actuator (left side of 50 Fig.5,6 engaging 2nd blocking member 43 of 2nd body member 25) (Col.4,ll.51-62); 	 	(as per claim 3) wherein the 1st actuator of is a 1st projection (projection as R side of 50 Fig.5,6) extending from the 1st body portion (24) Fig.5,6 and the 2nd actuator is a 2nd projection (projection as L side of 50 Fig.5,6) (25) Fig.5,6 (Col.4,ll.51-62); and 		(as per claim 6) wherein the 1st engagement member 34/35 and the 2nd engagement member 33A-C/39 are configured to move between an engaged position Fig. 6 and a disengaged position Fig.4-5 Col.4,ll.41-49, and the catheter connector (coupling device 22; Fig.1;Col.3, ll.45-48) further comprises a surface (outer surface of 38 of 25 Fig.6) to move the 1st engagement member 34/35 and the 2nd engagement member 33A/39 to the disengaged position Fig.6,4-5 Col.4,ll.64 to Col.5,ll.3;Col.4,ll.41-49. Hirsch also discloses wherein the specific structure for sealing and opening the aperture, including the sealing between opposed mating surfaces and the manner in which the coupling members are sealed together, are exemplary and many other configurations can be employed. 	Ramacier teaches a connector (coupling valve assembly 40 Fig.1,2,7B,13A 
    PNG
    media_image4.png
    354
    544
    media_image4.png
    Greyscale
catheter to a 
    PNG
    media_image5.png
    264
    329
    media_image5.png
    Greyscale
receptacle (Abstract), the connector comprising:

    PNG
    media_image6.png
    214
    443
    media_image6.png
    Greyscale

 	(a) a first body portion 44 (male coupling member 44 Fig.2,13A Col.4,ll.44) having: a catheter coupling end 48 (conduit adaptor 48 welded to 44 Fig.2,13A Col.4,ll.48-49) and a first connector coupling end (front end 60 to couple to 2nd body portion 42 Col.4,ll.62-64), the first body portion 44 defining a first through passage (as st portion of passageway 76 within 44 Col.5,ll.5-6) from the catheter coupling end 48 to the first connector coupling end 60 Fig.2,13A (as presented above); and including: 	 	(i) a first through passage blocking member 64 (poppet 64 Fig.13A;Col.5,ll.2-18), moveable between an open position in which the first through passage is fluidly open and a closed position in which the first through passage is fluidly closed, and  		(ii) a first biasing member 74 (spring member 74 Fig.1,13A Col.5,ll.8-18), biasing the first through passage blocking member 64 into the closed position 
    PNG
    media_image7.png
    274
    418
    media_image7.png
    Greyscale
(closed Col.5,ll.16-18,1-18); 	(b) a second body portion 42 (female coupling member 42 Fig.2,7B,13A Col.4,ll.43-44) having: a receptacle coupling end 46 (conduit adaptor 46 welded to 42 adjacent back end 52 Fig.2,13A Col.4,ll.45-46, 59-60) and a second connector coupling end 50 (front end 50 Fig.2,7B,13A Col.4,ll.59),  	the second body portion 42 defining a second through passage (as 2nd portion of passageway 76 within 42 Col.5,ll.5-6)  from the receptacle coupling end 46 to the second connector coupling end 50 Fig.2,7B (as presented above); and including:
 	 	(i) a second through passage blocking member 62 (poppet 62 Fig.13A;Col.5,ll.2-18), moveable between an open position in which the second through passage is fluidly open and a closed position in which the second through passage is fluidly closed (closed Col.5,ll.16-18,2-18), and 		(ii) a second biasing member 72 (spring member 72 Fig.1,13A Col.5,ll.8-18), biasing the second through passage blocking member 62 into the closed an actuator (tip ends 70/68/96) (Fig.2,7B,13A Col.4,ll.1-6) configured to move the 1st 64 and 2nd 62 through passage blocking members 64/62 into the open positions when the 1st connector coupling end 60 is coupled to the 2nd connector coupling end 50 (Fig.2 Col.5,ll.1-6); wherein:
 	(as per claims 2-4) the actuator 70/68 is a 1st actuator 70/96/94 including a first projection and first pair of prongs (ribs/projections 96 of conical member 94 of tip end 70 Fig.13B Col.6,ll.17-18,10-11) formed by the 1st body portion 44 (Col.5,ll.1-6); and a 2nd actuator 68/96/94 including a second projection and a second pair of prongs (ribs/projections 96 of conical member 94 of tip end 68 Fig.7B Col.6,ll.17-18,10-11) formed by the 2nd body portion 42 Fig.7B (Col.5,ll.1-6); (in order to provide the 1st 70/96/94 and 2nd 68/96/94 actuators with projections/ribs 97 and openings 97 to allow fluid flow between 1st 44 and 2nd 42 body portions Col.6,ll.17-18 and to provide minimal interference with fluid flow Col.6,ll12-13) and 	(as per claim 6) the movement to the disengaged position includes a button(as button formed of at least top tab 81, sides 84,86 enclosing spring 81 Fig.2-4;Col.5,ll.25-27; in order to provide a button 81 to release the 1st 44 and 2nd 42 body portion members Col.5,ll.49-54 which closes the fluid passageways through the 1st and 2nd body portion members 44 and 42 by closing and sealing of the 1st 64 and 2nd 62 through passage blocking members Fig.2 Col.5,ll.15-18).
 	However, as to independent claim 1, Hirsch and/or Ramacier fail to teach or fairly suggest the combination of wherein: 	the first through passage blocking member is moveable between an unobstructed open position in which the first through passage is fluidly open and has no portion of the catheter connector impeding movement of all matter suspended in the fluid, the movement being through the first through passage along a first through passage longitudinal axis bisecting the first through passage; and 	the second through passage blockings member: is able to receive the fluid; and has no portion of the catheter connector impeding movement of the all matter 
	As further presented on pages 6-9 of the 6/3/21 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hirsch and/or Ramacier, and one of skill would have not been motivated to, provide the above combination, where the first through passage blocking member of Hirsch and/or Ramacier does have a portion of the catheter connector that impedes movement of all matter suspended in the fluid; and where the movement through the first through passage does not occur along a first through passage longitudinal axis bisecting the first through passage.  Also, the second through passage blocking  member of Hirsch and/or Ramacier: is not able to receive the fluid; and has where several portions of the catheter connector do impede movement of the all matter suspended in the fluid, the where movement being through the second through passage does not occur along a second through passage longitudinal axis bisecting the second through passage.   	Thus, there is no teaching or motivation provided by Hirsch and/or Ramacier to provide the above combination of elements and features as recited in independent claim 1.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781